23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Eugene S. MYER, Plaintiff Appellant,v.Joseph HENNEBERRY, Director of Patuxent Institution,Defendant Appellee.
No. 93-7116.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 6, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-93-2645-H)
Eugene S. Myer, appellant pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Myer v. Henneberry, No. CA-93-2645-H (D. Md. Oct. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court construed the complaint as one pursuant to 42 U.S.C. Sec. 1983 and dismissed it on res judicata grounds.  However, we construe the complaint pursuant to 28 U.S.C. Sec. 2254 and affirm the dismissal because Md. Ann.Code art. 27, Sec. 700(f) (Supp.1993) is permissive and does not create a liberty interest.   See Edwards v. Johnston County Health Dep't, 885 F.2d 1215, 1220 (4th Cir.1989)